Coke, J.
The petition in this case discloses a good cause
of action. The demurrer was properly overruled. The slave, Jack, having been arrested as a runaway, placed in the custody of appellee, as sheriff of Bastrop county, it was his duty to keep him securely, and provide for and maintain him. (O. & W. Dig., Art. 1869.) The plaintiff in error is proved to have been the owner of the slave, and to have been duly notified of his arrest and incarceration, and wholly failed to remove him or provide for him. The utter worthlessness of the slave, arising from his mental insanity, which is alleged and clearly proved, is a sufficient excuse for the failure of defendant in error, as sheriff', to offer him for sale at the end of six months from the date of his committal, as required by law. (O. & W. Dig., Art. 1870.)
His condition was such, that he would have been an onerous charge upon a purchaser, and to have offered him for sale under such circumstances would have been an idle ceremony, not required by the law. The requirement to sell is based on the idea that the negro was of some value, and would bring money on a sale with which to defray *239expenses, &c., &c. When he is absolutely and. utterly worthless, and worse than worthless, as the slave in this case is proved to have been, the reason of the law ceases, and the requirement with it. That the plaintiff in error is liable for necessaries furnished, and for proper care and attention to his slave, and for his support and maintenance, is too plain a proposition to require either argument or authority to sustain it. But the defendant in error received the slave in his official character as sheriff of Bastrop county, and kept him in the public jail. He was a prisoner for whose support and maintenance the law allows the sheriff fifty cents per day. (O. & W. Dig., Arts., 960, 1870.) In his petition, the defendant in error claims $1 per day, and that amount is allowed in the verdict and j udgment, making, for the whole time charged for, an excess of $97 50 over what he is allowed by law to charge and receive. The goods furnished and the extra attention bestowed are proved clearly to have been absolutely necessary, and the charges for them were properly allowed. There is no error in the judgment, except that it is excessive to the amount of $97 50, for which it must reversed, and the case remanded for further proceedings, unless the defendant in error enter a remittitur of the excess, an opportunity to do which will be allowed him, if he desires it.
Ordered accordingly.